     Case 1:20-cr-00357-ELR-RDC Document 20-1 Filed 12/07/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

                              ATLANTA DIVISION

UNITED STATES OF AMERICA       )
                               )             CRIMINAL ACTION NO.
     vs.                       )             1:20-CR-00357-ELR-RDC
                               )
NICHOLAS TINDALL               )
______________________________)

  ORDER GRANTING ADDITIONAL TIME TO FILE PRETRIAL MOTIONS
           AND CONTINUING PRETRIAL CONFERENCE

      The Court finds that due to delays in defense counsel obtaining and reviewing

discovery in this case, it was necessary to extend the time for the Defendant to file

pretrial motions and to continue the pretrial conference. The Court finds that the

interests of justice in continuing the pretrial motions deadline and in holding the

pretrial conference substantially outweigh the interests of the public and defendants

in the speedy resolution of this matter, and thus the Clerk is directed to count as

excludable any delay occurring in extending the motions deadline and the holding of

the pretrial conference. 18 U.S.C. § 3161, et seq.

      IT IS HEREBY ORDERED that the Pretrial Conference in this matter shall be

held on _________, 2020, at _______.m. and the Defendant shall file Pretrial

Motions by January 7, 2020.
   Case 1:20-cr-00357-ELR-RDC Document 20-1 Filed 12/07/20 Page 2 of 2




    SO ORDERED this _______ day of _______, 2020.



                                 ___________________________________
                                 HON. REGINA D. CANNON
                                 UNITED STATES MAGISTRATE JUDGE

PRESENTED BY:

SUZANNE HASHIMI
Georgia State Bar Number: 335616
FEDERAL DEFENDER PROGRAM, INC.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, Georgia 30303
(404) 688-7530
